          Case 1:20-cv-08945-JPO Document 1 Filed 10/27/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                        )
 JAVELIN GLOBAL COMMODITIES (UK)                        )   Index No.
 LTD,                                                   )
                                                        )   VERIFIED COMPLAINT
                                Plaintiff,              )
                                                        )
                        v.                              )
                                                        )
 MERIDA NATURAL RESOURCES LLC,                          )
                                                        )
                                Defendant.              )
                                                        )


       JAVELIN GLOBAL COMMODITIES (UK) LTD, (“Javelin”) alleges for its Verified

Complaint against MERIDA NATURAL RESOURCES LLC (“Merida”) as follows:

                                             SUMMARY

       Merida granted liens in its property to secure its principal’s now $7-plus million debts to

Javelin pursuant to a Guaranty and Security Agreement dated June 28, 2009. Upon its

principal’s defaults on account of those debts, Javelin provided Merida with notice of those

defaults and exercised its rights under a power of attorney granted in the Guaranty and Security

Agreement to protect its interests in the collateral Merida granted to secure the debts. Merida,

however, ignored Javelin’s exercise of the power of attorney, took affirmative action in

contravention of the power of attorney, purported to compromise and appropriate for itself

payments that comprise Javelin’s collateral, and thereby caused a permanent deterioration in the

value of the collateral Merida granted Javelin to secure the debts. Since that time, Merida’s

principal has denied, in writing, the validity of the liens and the power of attorney it granted

Javelin and its conduct threatens further action that will cause further deterioration in the value
          Case 1:20-cv-08945-JPO Document 1 Filed 10/27/20 Page 2 of 13




of the collateral it granted Javelin to secure the debts. By this action, Javelin seeks a declaratory

judgment affirming the validity of its liens and the effectiveness of the power of attorney and

injunctive relief preventing Merida from interfering with Javelin’s exercise of the power of

attorney and causing any further deterioration in the value of the collateral it granted to Javelin.

                                             PARTIES

        1. Plaintiff Javelin Global Commodities (UK) Ltd is a United Kingdom limited company

organized under the laws of England and Wales and having a place of business at 7 Howick

Place, London SW1 P1BB, United Kingdom.

        2. Defendant Merida Natural Resources, LLC is a Virginia limited liability company with

its registered office located at 192 Summerfield Court, Suite 203, Roanoke, VA 24019.

                                 JURISDICTION AND VENUE

        3. Javelin’s claims arise under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 et seq.

        4. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(1), as the

parties are citizens of different states and the amount in controversy exceeds $75,000, exclusive

of interest and costs.

        5. Merida submitted to the personal jurisdiction of this Court pursuant to the Guaranty

and Security Agreement. See Guaranty and Security Agreement dated June 28, 2019 (a true and

correct copy of which is attached hereto as Exhibit A), §13.

        6. Venue is proper in this District under 28 U.S.C. § 1391(b)(3) because Merida has

consented to this Court’s jurisdiction. See Ex. A, §13.

        7. Merida has waived any objection to venue in this District. See Ex. A, §13.

        8. An actual, present and justiciable controversy has arisen between the parties. Merida’s

principal, Thomas M. Clarke, has denied the validity of the lien Merida granted Javelin in certain

property, as well as the validity and enforceability of the power of attorney Merida granted

                                                  2
           Case 1:20-cv-08945-JPO Document 1 Filed 10/27/20 Page 3 of 13




Javelin, and has taken affirmative steps in the name of Merida to contravene both. See Ex. L.

Mr. Clarke’s statements and other actions denying the validity of the liens and effectiveness of

Javelin’s power of attorney have caused and threaten to cause further injury to Javelin.

                                             FACTS

       9. Merida’s principal is Thomas M. Clarke.

       10. Through a variety of companies Mr. Clarke formed and has owned and controlled,

Mr. Clarke acquired coal mines and steel-related businesses in a series of transactions beginning

in 2015.

       11. Javelin, which has engaged in the business of the purchase, sale, and marketing of

coal and steel since June 2015, entered into marketing and purchase and sale agreements with

four companies Mr. Clarke formed, owned, and controlled—Quinsam Coal Corporation, a

British Columbia coal mining company, in August 2017; Coking Coal Financing, LLC, a

domestic coal mining company, in January 2019; and Epic Companies, LLC and Epic Alabama

Recyclers, LLC, in February 2019.

       12. Mr. Clarke also personally guaranteed the obligations of Quinsam Coal and the two

Epic companies.

       13. After those four companies ceased operating, Mr. Clarke agreed to take on the

remaining liabilities of Quinsam Coal, Coking Coal Financing and the two Epic companies to

Javelin, and Mr. Clarke and Javelin agreed to restructure the remaining obligations relating

thereto in June 2019.

       14. To that end, Mr. Clarke issued three separate promissory notes, one relating to each

of the three sets of companies, each dated June 28, 2019:

            a. a Secured Promissory Note No. 1, in the principal amount of $1,383,662, relating

               to the remaining obligations under the Coking Coal agreements;

                                                3
         Case 1:20-cv-08945-JPO Document 1 Filed 10/27/20 Page 4 of 13




           b. a Secured Promissory Note No. 2, in the principal amount of $2,968,821, relating

               to the remaining obligations under the Quinsam agreements and guaranties; and

           c. a Secured Promissory Note No. 3, in the principal amount of $2,420,274, relating

               to the remaining obligations under the Epic agreements and guaranties

               (collectively, the “Notes”),

the aggregate principal amount of which totaled $6,772,757. True and correct copies of the

Notes, as modified by separate allonges dated December 3, 2019, are attached hereto as Exhibits

B, C, and D, respectively.

       15. In connection therewith, Merida (and certain other Clarke-related individuals and

entities) entered into the Guaranty and Security Agreement, jointly and severally guaranteeing

the full and punctual payment of Notes and other Guaranteed Obligations (as defined in the

Guaranty and Security Agreement) and pledging, as collateral therefor, its interests in and to

certain payments owing to Merida by AMCI Euro-Holdings B.V. (“AMCI”) under a Share

Purchase Agreement dated as of April 30, 2019 between Merida, as the assignee of the seller

ERP Steel Works, LLC, and AMCI, the purchaser, of certain shares of stock in Conuma Coal

Resources Limited. See Ex. A, §§ 2, 4. A copy of the Share Purchase Agreement is attached

hereto as Exhibit E. The Guaranty and Security Agreement defines the Periodic Payments owing

by AMCI to Merida under the Share Purchase Agreement as “the AMCI Conuma Periodic

Payments.” See Ex. A, § 1(b).

       16. Javelin properly perfected its security interest in the AMCI Conuma Periodic

Payments by filing a UCC-1 financing statement with the Secretary of the Commonwealth’s

Office of the Commonwealth of Virginia, the state in which Merida is formed. A true and

correct copy of the UCC-1 is attached hereto as Exhibit F.



                                                4
            Case 1:20-cv-08945-JPO Document 1 Filed 10/27/20 Page 5 of 13




          17. In addition and as a corollary to the remedies associated with Javelin’s security

interests in the AMCI Conuma Periodic Payments, Merida (along with the other guarantors and

grantors) also granted Javelin an irrevocable power of attorney and designated and appointed

Javelin as its attorney-in-fact with authority to take a variety of actions designed to allow Javelin

to protect its interest in the collateral Merida granted to it, including the right to demand, collect,

settle, compromise and adjust, and give discharges and releases concerning the AMCI Conuma

Periodic Payments, to commence and prosecute actions for the purposes of collecting the AMCI

Conuma Periodic Payments, and enforcing any other right in respect thereof. See Ex. A, § 4(a)(i)

& (ii).

          18. Mr. Clarke failed to pay interest due under the terms of each of the Notes on the

September 15, 2019 due dates in the respective amounts of $30,270, $64,948.11, and $52,948.69.

          19. In addition, Mr. Clarke failed to pay the principal and accrued and unpaid interest and

other outstanding obligations on the September 30, 2019 maturity date of Secured Promissory

Note No. 1.

          20. The failure to pay interest on each of the Notes and the principal, accrued interest,

and other obligations on Secured Promissory Note No. 1 at its stated maturity date constituted

payment defaults under each of the Notes. See Exs. B, C & D, §§ 5(a) & 5(f).

          21. On October 8, 2019, Javelin provided notice of the payment defaults under each of

the Notes and demanded immediate payment of $7,044,071 then due under the Notes. A true

and correct copy of Javelin’s notice of default is attached hereto as Exhibit G.

          22. Mr. Clarke did not pay such amounts within five business days after the provision of

notice, thus giving rise to Events of Default under each of the Notes and the Guaranty and

Security Agreement. See Exs. B, C & D, §§ 5(a) & 5(f); Ex. A, § 1(j).



                                                    5
          Case 1:20-cv-08945-JPO Document 1 Filed 10/27/20 Page 6 of 13




       23. Shortly thereafter, AMCI failed to make its first quarterly AMCI Conuma Periodic

Payment on the December 1, 2019 due date as required under the Share Purchase Agreement.

       24. Although AMCI subsequently made the first quarterly AMCI Conuma Periodic

Payment late on March 16, 2020, AMCI failed to make the second and third quarterly AMCI

Conuma Periodic Payments due on March 1, 2020 and June 1, 2020 (together with the late

December 1, 2019 payment, the “Defaulted Payments”), respectively, again as required under the

Share Purchase Agreement.

       25. By notice dated June 8, 2020, Javelin notified Merida of the still pending Events of

Default under the Notes and the Guaranty and Security Agreement and of Javelin’s exercise of

the power of attorney under Section 4(g) of the Guaranty and Security Agreement specifically

with respect to the AMCI Conuma Period Payments. A true and correct copy of Javelin’s June

8, 2020 notice is attached hereto as Exhibit H.

       26. The June 8, 2020 notice also directed Merida to cease and desist and refrain from

taking any action with respect to the AMCI Conuma Periodic Payments, including any effort to

negotiate any modification, amendment, settlement, or other resolution with respect to such

payments, and from contacting or communicating in any way with AMCI with respect to the

AMCI Conuma Periodic Payments. See Ex. H, pp. 1-2.

       27. On June 29, 2020, Javelin, exercising its rights under the power of attorney, initiated

an arbitration against AMCI on behalf of Merida under Article 4 of the Rules of Arbitration of

the International Chamber of Commerce, as provided under Section 7.8 of the Share Purchase

Agreement, asserting claims against AMCI for breach of the Share Purchase Agreement for

failing to make the Defaulted Payments. A true and correct copy of the Request for Arbitration

is attached hereto as Exhibit I.



                                                  6
             Case 1:20-cv-08945-JPO Document 1 Filed 10/27/20 Page 7 of 13




        28. Notwithstanding Javelin’s exercise of its power of attorney, Javelin’s cease and desist

demand, and the commencement of the arbitration action against AMCI, Merida purported to

enter into an agreement with AMCI on September 9, 2020, pursuant to which AMCI remitted

$1,803,415.47 to Merida on account of its obligations to make the Defaulted Payments. A true

and correct copy of the agreement between AMCI and Merida is attached hereto as Exhibit J.

        29. Merida’s purported agreement with AMCI significantly short-changed Merida on its

actual claims against AMCI with respect to the Defaulted Payments, reduced the value of the

AMCI Conuma Periodic Payments constituting part of Javelin’s collateral, and, thus, the

purported agreement harmed and damaged Javelin.

        30. But, with Merida’s purported agreement in hand, AMCI then filed its answer to the

arbitration request, essentially moving to dismiss the arbitration on the grounds, among other

things, that Merida had settled the arbitrable claims. See Respondent’s Answer to the Request

for Arbitration (a true and correct copy of which, without exhibits, is attached hereto as Exhibit

K) at ¶ 2.

        31. On September 16, 2020, Merida remitted $1,272,550.00 of the amounts paid by

AMCI to its senior secured lender Bay Point Capital Partners as permitted under the prepayment

provisions of the Notes.

        32. Upon satisfying its obligation to Bay Point Capital Partners, Merida and Mr. Clarke

were required to remit the remaining sum of $530,865.47 to Javelin in satisfaction of their

obligations under the Notes and the Guaranty and Security Agreement. See Exs. B, C, & D, §

2(a)(i)(1).




                                                 7
            Case 1:20-cv-08945-JPO Document 1 Filed 10/27/20 Page 8 of 13




          33. However, Merida and Mr. Clarke have refused to remit the remaining $530,865.47 to

Javelin, not only breaching the Notes and the Guaranty and Security Agreement but also causing

further deterioration of Javelin’s collateral.

          34. On October 7, 2020, Mr. Clarke sent Javelin a letter challenging the effectiveness of

the power of attorney and the validity of the security interests that Merida granted Javelin in the

Guaranty and Security Agreement. A true and correct copy of Mr. Clarke’s October 7, 2020

letter is attached hereto as Exhibit L.

          35. The next AMCI Conuma Periodic Payment is due on December 1, 2020.

          36. Upon information and belief, and based upon Mr. Clarke’s statements in the October

7, 2020 letter to Javelin, as well as Merida’s previous actions that caused a permanent

deterioration in the value of Javelin’s collateral, Merida will again ignore the power of attorney,

fail to take appropriate action against AMCI in respect of the AMCI Conuma Periodic Payments

yet to come due, and again act in its and its principal’s own interests with respect to any default

on the part of AMCI and cause further deterioration in the value of the collateral securing

Javelin’s claim against Merida and Mr. Clarke.

                                         COUNT I
                                  DECLARATORY JUDGMENT
                                    POWER OF ATTORNEY

          37. Javelin repeats and realleges paragraphs 1 through 36 hereof, as if fully set forth

herein.

          38. Under Section 4(g) of the Guaranty and Security Agreement, Merida granted Javelin

an irrevocable power of attorney and designated and appointed Javelin as its attorney-in-fact

with authority to take various actions designed to allow Javelin to protect its interest in the

collateral Merida granted to it, including the right to demand, collect, settle, compromise and



                                                    8
            Case 1:20-cv-08945-JPO Document 1 Filed 10/27/20 Page 9 of 13




adjust, and give discharges and releases concerning the AMCI Conuma Periodic Payments, to

commence and prosecute any actions at any court for the purposes of collecting the AMCI

Conuma Periodic Payments, and enforcing any other right in respect thereof. See Ex. A, § 4(a)(i)

& (ii).

          39. Javelin properly exercised its power of attorney by notifying Merida of the existence

and continuation of Events of Default under the Guaranty and Security Agreement and the

exercise of the power of attorney and by subsequently initiating the arbitration action on

Merida’s behalf.

          40. Merida ignored Javelin’s exercise of the power of attorney and negotiated a purported

agreement with AMCI that caused a deterioration in the value of Javelin’s collateral and damage

to Javelin.

          41. In an October 7, 2020 letter to Javelin, Merida’s principal disputed Javelin’s right to

exercise the power of attorney and its right to initiate the arbitration action in its name, thus

creating an actual case or controversy within the meaning of the Declaratory Judgment Act, 28

U.S.C. § 2201(a).

          42. Mr. Clarke’s letter threatens to subject Javelin to further deterioration in the value of

its collateral.

          43. Accordingly, under the Declaratory Judgment Act, 28 U.S.C. § 2201, this Court has

the power to declare the rights and legal relations of Javelin and Merida with respect to Javelin’s

exercise of the power of attorney under the Guaranty and Security Agreement and affirm

Javelin’s exercise of the power of attorney.




                                                    9
           Case 1:20-cv-08945-JPO Document 1 Filed 10/27/20 Page 10 of 13




                                      COUNT II
                              DECLARATORY JUDGMENT
                     VALIDITY OF LIENS MERIDA GRANTED JAVELIN

          44. Javelin repeats and realleges paragraphs 1 through 43 hereof, as if fully set forth

herein.

          45. Under Section 4(a) of the Guaranty and Security Agreement, Merida granted Javelin

a lien and security interest in the AMCI Conuma Periodic Payments.

          46. Javelin properly perfected that lien and security interest by filing a UCC-1 financing

statement with the Secretary of the Commonwealth’s Office of the Commonwealth of Virginia.

          47. In an October 7, 2020 letter to Javelin, Merida’s principal disputed the validity of the

security interest it granted to Javelin in the AMCI Conuma Periodic Payments.

          48. Specifically, Merida’s principal denies the validity of Javelin’s lien on the basis that it

violates an anti-assignment provision under the Share Purchase Agreement.

          49. However, Section 4(a) of the Guaranty and Security Agreement expressly granted

Javelin a lien and security interest in the AMCI Conuma Periodic payments and, therefore,

created, at a minimum, an equitable lien in favor of Javelin.

          50. Given Merida’s principal’s denial of the validity of Javelin’s security interest in the

AMCI Conuma Periodic Payments, an actual case or controversy within the meaning of the

Declaratory Judgment Act, 28 U.S.C. § 2201(a).

          51. Accordingly, under the Declaratory Judgment Act, 28 U.S.C. § 2201, this Court has

the power to declare the rights and legal relations of Javelin and Merida with respect to the

security interest Merida granted to Javelin in the AMCI Conuma Periodic Payments under the

Guaranty and Security Agreement and affirm the validity and enforceability of that security

interest as against Merida.



                                                    10
           Case 1:20-cv-08945-JPO Document 1 Filed 10/27/20 Page 11 of 13




                                           COUNT III
                                       INJUNCTIVE RELIEF

          52. Javelin repeats and realleges paragraphs 1 through 51 hereof, as if fully set forth

herein.

          53. Merida willfully ignored and challenged Javelin’s exercise of the power of attorney

Merida granted it pursuant to the Guaranty and Security Agreement.

          54. Merida’s refusal to recognize the validity of the power of attorney already caused a

permanent diminution in the value of the collateral security Javelin’s claim against Merida.

          55. Absent injunctive relief, Merida and its principal may take further action to diminish

the value of Javelin’s collateral.

                                       PRAYER FOR RELIEF

                 WHEREFORE, Javelin requests judgment as follows:

                 A.      the entry of an Order declaring that Javelin validly exercised the power of

attorney under the Guaranty and Security Agreement and may exercise the same to the exclusion

of Merida;

                 B.      the entry of an Order declaring that Javelin possesses a valid and

enforceable security interest in the AMCI Conuma Periodic Payments, as and when made to or

for the benefit of Merida, pursuant to the Guaranty and Security Agreement;

                 C.      the entry of an injunction barring Merida and its principals and other

representatives from interfering or taking any action inconsistent with Javelin’s exercise of the

power of attorney and other rights under the Guaranty and Security Agreement; and




                                                   11
          Case 1:20-cv-08945-JPO Document 1 Filed 10/27/20 Page 12 of 13




              D.    granting Javelin such other and further relief as the Court deems just and

proper.



DATED: October 26, 2020.
                                          Kevin W. Barrett
                                          BAILEY & GLASSER LLP
                                          209 Capitol Street
                                          Charleston, WV 25301

                                                  -and-

                                          137 Betsy Brown Road
                                          Port Chester, NY 10573
                                          T: (304) 345-6555
                                          F: (304) 342-1110
                                          kbarrett@baileyglasser.com

                                          Attorneys for the Plaintiff




                                             12
      Case 1:20-cv-08945-JPO Document 1 Filed 10/27/20 Page 13 of 13




                                       VERIFICATION

       Spencer Bradley Sloan, being duly sworn, deposes and says that I am a Director of

JAVELIN GLOBAL COMMODITIES (UK) LTD and have authorized the filing of this Verified

complaint. I have reviewed the allegations made in the foregoing Verified Complaint. As to

those allegations of which I have personal knowledge, I believe them to be true. As to those

allegations of which I do not have personal knowledge, I rely upon my information and belief

and I believe them to be true.




Sworn to and subscribed before
this ~   day of October 2020:




          ~8L88020 · 8LO'T
